Citation Nr: 0401715	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, left knee injury with torn posterolateral meniscus 
and degenerative joint disease, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1971 to 
August 1971, and from September 1974 to September 1978. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which increased the evaluation of the 
veteran's service-connected residuals, left knee injury with 
torn posterolateral meniscus and degenerative joint disease, 
from 20 percent to 30 percent disabling, effective March 30, 
2001.    

In July 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record. 


REMAND

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  




In a 1997 opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  

In this case, the veteran requested an increased rating for 
his service-connected residuals, left knee injury in January 
2002.  Although he received a VA examination for his left 
knee in May 2001, the evidence of record indicates that the 
veteran subsequently had surgery performed on his left knee 
in March 2003.  The veteran should be given a new VA 
examination to determine the current level of his left knee 
disability.  Furthermore, when rating the veteran's left knee 
disability, the RO must determine whether the veteran is 
entitled to separate ratings for arthritis of his left knee.    

Accordingly, the claim is REMANDED for the following actions:

1.  The veteran must be scheduled for a 
VA examination to determine the current 
manifestations of his service-connected 
residuals, left knee injury with torn 
posterolateral meniscus and degenerative 
joint disease.
The claims folder and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
severity of his left knee disability.



The examiner's report must include 
answers to the following questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
please describe such recurrent 
subluxation or lateral instability, 
if feasible, in terms of slight, 
moderate, or severe?  

c.  Does the veteran have arthritis 
of the left knee?

d.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?



f.  Does the veteran have ankylosis 
of the left knee, and if he does, 
please describe the condition in 
terms of flexion (for example, in 
flexion between 20 degrees and 45 
degrees).

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  The RO should re-adjudicate the 
veteran's claim of
entitlement to an increased rating for 
service-connected residuals, left knee 
injury with torn posterolateral meniscus 
and degenerative joint disease.  In so 
doing, the RO should consider whether the 
veteran is entitled to separate ratings 
for arthritis.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be furnished 
with a Supplemental Statement of the Case 
regarding entitlement to an increased 
rating for service-connected residuals, 
left knee injury with torn posterolateral 
meniscus and degenerative joint disease,
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



